Citation Nr: 1818507	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral ankle condition, to include degenerative joint disease of the ankle. 

2. Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1976 to February 1980. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in August 2017. A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2017). 38 U.S.C. §7107(a)(2)(2012).


FINDINGS OF FACT

1. The Veteran manifests a bilateral ankle condition etiologically related to a corroborated in-service occurrence or event.

2. At the August 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal as it pertained to the issue of service connection for lupus.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral ankle condition to include degenerative joint disease of the ankle have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). 
2. The criteria for withdrawal of the appeal as it pertains to the issue of service connection for lupus have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

I. Criteria for Service Connection

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he has a bilateral ankle condition that is etiologically related to his time in service. See November 2009 VA Form 21-526, Veteran's Application for Compensation or Pension. During the Veteran's August 2017 hearing, he testified that he sustained an injury to each of his ankles on two separate occasions while in service, and that his ankles began bothering him approximately two years after his discharge from service. See August 2017 Hearing Transcript. He further testified that he did not hurt his ankles during any post-service employment. 

Medical documents from May 2010 originally indicated that the Veteran had osteoarthritis in his ankles. See May 2010 Medical Treatment Record-Birmingham VAMC, page 124. However, a July 2010 VA Examination noted that there was no evidence of arthritis in the ankle, and instead diagnosed him with a chronic right ankle strain and chronic residuals of a left ankle lateral malleolar fracture. See July 2010 VA Examination. In December 2015, the Birmingham VAMC noted under the Veteran's active problems list that he also had degenerative joint disease of the ankle and/or foot. See May 2017 CAPRI Documents, page 5. The Veteran is thus able to satisfy the first prong for service connection (establishing a diagnosis), as it is noted in his medical records that he has degenerative joint disease of the ankle.

The evidence in the record also supports a finding that the Veteran's ankle pain stems from an in-service event or injury. The Veteran testified at his August 2017 hearing that he injured both of his ankles on two separate occasions while playing basketball as part of the base team. See August 2017 Hearing Testimony, page 4. He further explained that he twisted and broke his left ankle and also twisted his right ankle. See August 2017 Hearing Testimony, page 6. His service treatment records support his testimony; there are entries from October 1977 that note the Veteran injured his right ankle/foot playing basketball, and another entry that appears to be from November 1977 that indicates he sprained his left ankle playing basketball. See June 2015 STR-Medical Records. It should be noted that there is no specific reference to any ankle fracture though. However, the Veteran testified that following one of the incidents, his left ankle was placed in a cast. See August 2017 Hearing Testimony. Thus, giving the Veteran the benefit of the doubt, the Board will find that he sustained injury to his ankles during service. Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). The medical records from the Social Security Administration (SSA) also identify that his joint problems began in 1980 after the Veteran left service. See March 2012 SSA Letter #3, page 60. His medical records also reflect that he has history of left and right ankle pain/sprain. See VA clinic record dated October 2000; January 2001; December 2007; June 2009; October 2009; etc. 

Most notably, there is evidence to support the finding that there is a nexus between the Veteran's in-service ankle injuries and his current disability. In February 2015, the Veteran's treating physician, Dr. P.B., provided an opinion that states in relevant part "[Veteran] fractured ankles while on Army duty playing basketball (not at the same time). I believe this is the etiology to his ankle pains." See May 2017 CAPRI Documents, page 388. A review of the record seems to indicate that Dr. P.B. has been the Veteran's treating physician since approximately 2008. The Veteran also testified at his hearing that he did not injure his ankles at any point post-service during employment or during any other activity. Additionally, the Board received a VA Healthcare System (VHA) opinion from Dr. D.T., opining that it was at least as likely as not that the Veteran's current ankle disabilities had its origin and onset during his time in service, citing to his documented basketball injuries and remarking that either a fracture or a sprain could have caused his current disabilities. 

In weighing the medical evidence, the Board relies more heavily on the Birmingham VAMC notation of degenerative joint disease from December 2015 than the July 2010 VA examination (VAX). The July 2010 VA examiner noted that the Veteran had "no significant degenerative disease" in either ankle, and instead remarked that there was a "small enthesophyte at the tip of the lateral malleolus, [and] very minimal asymmetry of the ankle mortise...[with] slight deformity with periosteal thickening seen along the distal left fibula possibly related to remote trauma." See July 2010 VA Examination. The examiner noted, however, that he could not provide a rationale for the etiology of the Veteran's disability without resort to mere speculation. In contrast, the December 2015 notation stems directly from Dr. P.B.'s diagnosis in February 2015. Furthermore, Dr. P.B. appears to have been the Veteran's treating physician since approximately 2008, and is therefore more familiar with the Veteran's problems than someone who merely examined the Veteran once for a VAX. Indeed, Dr. P.B. also wrote a brief medical opinion referencing the Veteran's ankle injuries during service and alleges that it is "probable" these injuries are the etiology of his ankle pain today. See February 2015 Third Party Correspondence-Private Medical Opinion for Ankles. 

Based on Dr. P.B.'s opinion and the evidence of record, as well as the March 2018 VHA letter, the Board will find that the third and final prong for service connection has been satisfied and therefore, the Veteran's claim for service connection for a bilateral ankle condition to include degenerative joint disease of the ankle shall be granted. 


III. Withdrawn Claim

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received. 38 C.F.R. § 20.204. At the August 2017 Board hearing, the Veteran expressed his decision to withdraw his claim for service connection for lupus. The transcript has been reduced to writing and is of record. See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). Accordingly, the Board finds that the Veteran's withdrawal of the claim for service connection for lupus was well informed; thus, the Board does not have jurisdiction to review this issue and the appeal, as it pertains to this issue, is dismissed.


ORDER

Service connection for a bilateral ankle condition to include degenerative joint disease of the ankle is granted. 

The claim of entitlement to service connection for lupus is dismissed.






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


